United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-546
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) schedule award decision dated November 29, 2010. Pursuant
to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than an eight percent permanent impairment to his left leg, for which he received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a January 28, 2010 OWCP decision,
the Board set aside an October 22, 2008 OWCP schedule award decision.3 The Board found that
the case was not in posture for decision as the report of the second opinion physician, Dr. Steven
Valentino, a Board-certified orthopedic surgeon, was insufficiently rationalized. The Board
found that he failed to take into account appellant’s preexisting arthritis as he erroneously
apportioned between impairment caused by his work injury and any preexisting impairment.4
The Board remanded the case for further action in conformance with its decision. The facts and
history contained in the prior appeal are incorporated by reference.
In a letter dated February 2, 2010, counsel requested that OWCP comply with the
Board’s decision and provide an updated schedule award. He noted that Dr. Valentino’s report
should not be relied upon as it was “untrustworthy.”
By letter dated June 14, 2010, OWCP referred appellant for a second opinion, together
with a statement of accepted facts, a set of questions and the medical record to Dr. Robert Allen
Smith, a Board-certified orthopedic surgeon.
In a July 22, 2010 report,5 Dr. Smith noted appellant’s history of injury and treatment and
set forth findings on examination. He found that appellant walked with a limp on the right side.
Regarding the left knee, Dr. Smith found a mild varus deformity, no instability in any of the
ligaments of the knee and no effusion. Appellant had active range of motion with full extension
to 0 degrees and flexion to 90 degrees. Dr. Smith advised that, during motion, the knee
demonstrated rather significant crepitation that was consistent with arthritis. He also indicated
that the McMurray’s test maneuver was equivocal. Dr. Smith reviewed diagnostic studies of the
knee which revealed significant degenerative disease with tearing of both the remnants of the
medial and lateral menisci along with evidence of tendinopathy of the patellar tendon. He
opined that there was a substantial permanent aggravation of appellant’s preexisting left knee
arthritis and noted that 75 percent was due to the preexisting condition. Dr. Smith explained that
appellant was not at maximum medical improvement although he had reached maximum benefit
from conservative treatment. He explained that appellant was a candidate for a left total knee
replacement, the definitive treatment for the accepted condition of aggravation of the preexisting
arthritis of the left knee. Dr. Smith noted that once appellant had an arthroplasty procedure,
appropriately rehabilitated and brought to maximum medical improvement, he could have his
knee rated at that time relative to the April 17, 2006 work injury. He indicated that the normal
time period, for maximum medical improvement for a total knee replacement was one year.
Dr. Smith indicated that appellant was fit for sedentary work and provided restrictions.

2

Docket No. 09-290 (issued January 28, 2010).

3

In a January 28, 2010 decision, the Board also reversed the October 22, 2008 decision that terminated
appellant’s compensation benefits.
4

See Juanita L. Spencer, 56 ECAB 611 (2005); Dale B. Larson, 42 ECAB 481 (1990).

5

The report indicates 2008; however, this is a typographical error.

2

On July 28, 2010 OWCP expanded the claim to include permanent aggravation of
preexisting arthritis of the left knee.
In a report dated August 21, 2010, OWCP’s medical adviser reviewed appellant’s history
of injury, treatment and the medical evidence. He utilized the American Medical Association,
Guides to the Evaluation of Permanent Impairment, hereinafter (A.M.A., Guides) (6th ed. 2008)
to Dr. Smith’s findings. The x-rays of the left knee from November 26, 2002 revealed
significant osteoarthritis of the medial and lateral compartments. OWCP’s medical adviser noted
that there were no specific measurements of the thickness of the hyaline cartilage on any of the
clinical examinations. He found that there were degenerative tears of both the medial and lateral
menisci with mild osteoarthritis of the patellofemoral joint as revealed in the May 16, 2006
magnetic resonance imaging (MRI) scan of the left knee. Appellant underwent prior
arthroscopic surgery in 1999. OWCP’s medical adviser referred to Table 16-3: Knee Regional
Grid, Lower Extremities Impairments, primary knee arthritis and advised that appellant would
fall into a class 1 for a three millimeter full thickness cartilage defect and noted that grade C, the
default value, provided for seven percent impairment.6 He applied the adjustment grid and grade
modifiers in Table 16-6: Functional History Adjustment, Lower Extremity Impairments with a
grade modifier 2, for a moderate problem.7 OWCP’s medical adviser also referred to Table 167: Physical Examination Adjustment Lower Extremities8 and applied a Grade 1 modifier.9 He
referred to Table 16-8: Clinical Studies Adjustment Lower Extremities.10 OWCP’s medical
adviser explained that 10 to 20 percent angulation versus 10 percent angulation was considered,
and no percentage was given but that the general descriptions would most closely resemble
Grade 1. He utilized the net adjustment formula, mathematical explanation, to determine the net
adjustment was plus one. OWCP’s medical adviser applied the net adjustment result according
to appellant’s diagnosis on page 511 and to move the default grade C rating to a grade D rating
with allowed eight percent impairment. He determined that appellant had a total impairment of
the left lower extremity of eight percent, which represented a one percent increase over the
previously awarded seven percent impairment. OWCP’s medical adviser determined that
appellant reached maximum medical improvement on Dr. Smith’s examination date of
July 22, 2008.
By decision dated November 29, 2010, OWCP granted appellant a schedule award for an
additional one percent permanent impairment of the left lower extremity.11

6

A.M.A., Guides 511.

7

Id. at 516.

8

Id. at 517.

9

He noted Grade D; however it appears to be a grade modifier 1.

10

A.M.A., Guides 519.

11

It noted that appellant had previously received a schedule award for seven percent of the left lower extremity
for a meniscal tear on November 28, 2001 under File No. xxxxxx967.

3

LEGAL PRECEDENT
The schedule award provision of FECA12 and its implementing regulations13 sets forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. For decisions issued after May 1, 2009, the A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.14
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).15 The net adjustment formula is GMFH-CDX + GMPE-CDX + GMCS-CDX.16
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with its medical adviser
providing rationale for the percentage of impairment specified.17
ANALYSIS
The Board finds that this case is not in posture for decision. Proceedings under FECA
are not adversarial in nature and OWCP is not a disinterested arbiter. While the claimant has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.18
On remand, OWCP referred appellant for a second opinion examination and evaluation
of appellant to include his preexisting conditions with Dr. Smith. On July 22, 2010 Dr. Smith
examined appellant and provided findings; however, he did not provide an impairment rating.
OWCP properly had its medical adviser review the matter.19

12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404.

14

FECA Bulletin No. 09-03 (issued March 15, 2009). A.M.A., Guides (6th ed. 2008).

15

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

16

Id. at 521.

17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
18

Horace L. Fuller, 53 ECAB 775, 777 (2002).

19

See supra note 17.

4

OWCP’s medical adviser utilized the findings provided by Dr. Smith. He noted that
x-rays of the left knee from November 26, 2002 revealed significant osteoarthritis of the medial
and lateral compartments but that there were no specific measurements of the thickness of the
hyaline cartilage on any of the clinical examinations. OWCP’s medical adviser then referred to
Table 16-3: Knee Regional Grid, Lower Extremities Impairments for appellant’s primary knee
arthritis and advised that appellant would fall into a class 1 for a three millimeter full thickness
cartilage defect, and applied a grade C, the default value for seven percent impairment.20 He
proceeded to evaluate appellant and provided an impairment rating of eight percent. However,
the Board finds that it is unclear where the measurement for the three millimeter full thickness
cartilage defect came from. The Board notes that Table 16-3, page 511 of the A.M.A., Guides
provides that patellofemoral arthritis with a full-thickness articular cartilage defect is a class 1
and that the more severe diagnostic classes for patellofemoral arthritis for class 2 require joint
space narrowing of one millimeter interval or no cartilage interval pursuant to radiographs.
OWCP’s medical adviser noted that there were no specific measurements of the thickness of the
hyaline cartilage on any of the clinical examinations, but he provided an impairment rating based
on a three millimeter thickness of the hyaline cartilage with no x-ray findings to support this
selection. His report is therefore of limited probative value. For this reason, the case will be
remanded to OWCP.
On remand OWCP should further develop the medical evidence of record and obtain an
opinion as to whether appellant sustained more than an eight percent permanent impairment to
his left lower extremity, for which he received a schedule award. It should request the
examining physician to conduct appropriate examination of the extremities, including obtaining
an appropriate x-ray examination or other testing needed to document the impairment rating.
Following this and any other further development as deemed necessary, OWCP shall issue an
appropriate merit decision on appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

20

A.M.A., Guides 511.

5

ORDER
IT IS HEREBY ORDERED THAT the November 29, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: September 26, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

